Citation Nr: 1139820	
Decision Date: 10/27/11    Archive Date: 11/07/11

DOCKET NO.  08-08 374	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Whether new and material has been received to reopen a claim for entitlement to service connection for right hip disability.  

2.  Entitlement to service connection right hip disability.

3.  Entitlement to service connection for low back disability.

4.  Entitlement to service connection for right shoulder disability.

5.  Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD).  

6.  Entitlement to service connection for residuals of stroke, to include as secondary to service-connected cardiomyopathy with vasospastic (prinzmetals) angina. 

7.  Entitlement to an increased rating for cardiomyopathy with vasospastic (prinzmetals) angina, currently evaluated as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. N. Moats, Counsel


INTRODUCTION

The Veteran had approximately 20 years of active duty service ending with his retirement in January 1996.
 
The issues pertaining to the right hip, low back and right shoulder come before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  A notice of disagreement was received in March 2007, a statement of the case was issued in February 2008, and a substantive appeal was received in March 2008.  

Further, the issue of entitlement to service connection for an acquired psychiatric disability comes before the Board on appeal from February 2007 and September 2007 rating decisions by the RO.  A notice of disagreement was received in March 2008, a statement of the case was issued in June 2009, and a substantive appeal was received in June 2009.  

The Veteran testified at a personal RO hearing with respect to the above issues in July 2008. 

The remaining issues on appeal come before the Board on appeal from a March 2009 rating decision by the RO.  A notice of disagreement was received in April 2009, a statement of the case was issued in March 2010, and a substantive appeal was received in March 2010.  It appears that the Veteran has also requested a personal RO hearing with respect to these issues; however he withdrew his request in a February 2011 letter.

In March 2011, the Veteran submitted additional medical evidence along with a waiver of RO consideration of such evidence.  However, as the issues on appeal are being remanded, the RO will have the opportunity to review such evidence.  
 
The Veteran testified at a Board video conference hearing with respect to all the issues on appeal in May 2011.  

In a July 2010 rating decision, the RO severed service connection for hypertension.  At the Board hearing, the Veteran appeared to assert that his service connection for hypertension should be reinstated.  However, as he did not appeal the July 2010 rating decision, this matter is not currently before the Board and it is referred back to the RO for appropriate action.  

The issues of entitlement to service connection for right hip, low back, right shoulder and an acquired psychiatric disability as well as the issue of increase rating for cardiomyopathy are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  A September 2004 rating decision denied entitlement to service connection for a right hip disability; the Veteran failed to file a notice of disagreement to initiate an appeal from this decision.

2.  Certain evidence received since September 2004 rating decision in connection with the right hip disability claim is not cumulative or redundant of evidence of record in September 2004, and relates to an unestablished fact necessary to substantiate the claim.

3.  The Veteran's residuals of stroke are proximately due to his service-connected cardiomyopathy with vasospastic (prinzmetals) angina.  


CONCLUSIONS OF LAW

1.  The September 2004 rating decision, which denied entitlement to service connection for right hip disability, is final.  38 U.S.C.A. § 7105(c) (West 2002).
	
2.  New and material evidence has been received since the September 2004 rating decision denying service connection for right hip disability and, thus, the claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).

3.  Residuals of stroke were incurred secondary to the service-connected cardiomyopathy with vasospastic (prinzmetals) angina.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material Evidence to Reopen a Claim for Right Hip Disability

The present appeal involves the issue of whether new and material evidence has been received to reopen a claim for entitlement to service connection right hip disability.  Service connection for right hip disability was denied in a September 2004 rating decision.  The Veteran did not file a notice of disagreement to initiate an appeal from this determination.  Under the circumstances, the Board finds that September 2004 rating decision became final.  38 U.S.C.A. § 7105(c).  

Applicable law provides that a claim which is the subject of a prior final decision may nevertheless be reopened if new and material evidence is presented or secured.  38 U.S.C.A. § 5108.  New and material evidence is defined by regulation.  See 38 C.F.R. § 3.156.  New evidence means evidence not previously submitted.  Material evidence means existing evidence that by itself or when considered with previous evidence relates to an unestablished fact necessary to substantiate the claims.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of last final decision, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet.App. 510, 513 (1992).  The Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

In Shade v. Shinseki, 24 Vet.App 110 (2010), the United States Court of Appeals for Veterans Claims (Court), interpreted the language of 38 C.F.R.  § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R.  § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  The Court further held it would be illogical to require that a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element, as it would "force the veteran to provide medical nexus evidence to reopen his claim so that he could be provided with a medical nexus examination by VA."  

Since the September 2004 rating decision, additional evidence has become part of the record, including VA treatment records and Board hearing testimony.  Importantly, at the Board hearing, the Veteran has indicated that he has experienced right hip pain since his retirement from service.  Lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Citing Buchanan and Jandreau, the Federal Circuit recently reiterated that it had previously and explicitly rejected the view that competent medical evidence is required when the determinative issue in a claim for benefits involves either medical etiology or a medical diagnosis.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  When applying the case law discussed above, here, the Veteran is competent to report a continuity of symptoms since service.
  
Therefore, the Board finds that the additional evidence submitted since the September 2004 rating decision is new and material.  The evidence is not redundant of evidence already in the record in September 2004, and the evidence relates to the unestablished fact of whether the Veteran has a right hip disability that manifested in service.  See 38 C.F.R. § 3.156(a).  Accordingly, the issue of entitlement to service connection for right hip disability is reopened.  38 U.S.C.A.  § 5108.

In closing, the matter of compliance with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations will be addressed by the Board in a future decision (if necessary) on the merits of the Veteran's claim.  See Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

II.  Service connection for Residuals of Stroke

The Veteran is seeking service connection for residuals of a stroke.  He is essentially claiming that his residuals of stroke are secondary to his service-connected cardiomyopathy.  Applicable law provides that service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In addition, service connection is warranted for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Such secondary service connection is the primary theory advanced in this case.

After reviewing the medical evidence of record, the Board is faced with a conflicting medical record as to whether the Veteran's stroke is secondary to his service-connected cardiomyopathy with vasospastic (prinzmetals) angina.  In a May 2010 opinion with subsequent September 2010 addendum, a private neurological surgeon who treated the Veteran, indicated that he had been diagnosed with stroke secondary to his heart disorder.  He indicated that the arteriovenous malformation (AVM) had been associated with his prior diagnosis of cardiomyopathy with vasospastic angina.  He indicated that his heart problems are most likely related to the high flow through the AVM.  In the addendum, the examiner again indicated that the Veteran's cardiac problems and unstable high blood flow accounted for his three stroke type episodes.  The doctor continued that the issues of his heart, unstable high flow blood pressure and what appeared to be strokes were the result of blood steal phenomenon related to the AVM of his brain.  The examiner stated that these were all connected to one another symptomatically.  In sum, the examiner appears to link the incidents of stroke to the Veteran's service-connected heart disability.  

On the other hand, at a March 2009 VA examination, a VA examiner indicated that the Veteran had numerous co-morbidities that could explain his small brainstem infarct, if in fact one existed.  The Veteran had hyperlipidemia and was diabetic.  Either one of those disabilities could cause microvascular disease, and in fact were more likely to cause a small infarct than a cardiomyopathy.  In an October 2010 addendum, the same examiner opined that the Veteran's AVM was a congenital malformation that had no relationship to his minimal cardiomyopathy.  He noted the private opinions and then provided that the Veteran's stroke symptoms were primarily, if not exclusively, caused by his AVM.  He also indicated that the Veteran's cardiomyopathy had improved.  

Both examiners are familiar with the Veteran's medical history and have been identified as medical professionals.  The Board is thus presented with an evidentiary picture which shows conflicting opinions by medical professionals.  None of the opinions are significantly more detailed than the other.  After balancing these medical opinions based on the relevant factors of the reasoning of the opinions and the qualifications and information available to those opining, the Board concludes the evidence is in a state of equipoise as to whether the Veteran's residuals of stroke were caused by his service-connected cardiomyopathy with vasospastic (prinzmetals) angina.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning; threshold considerations are whether the person opining is suitably qualified and sufficiently informed).  In such situations, the reasonable doubt created by the approximately balanced evidence must be resolved in favor of the Veteran.  38 U.S.C.A. § 5107(b), 38 C.F.R. § 3.102.  Accordingly, the Board finds that service connection is warranted on a secondary basis for residuals of stroke.

In closing, there is no need to undertake any review of compliance with the VCAA  and implementing regulations in this case since there is no detriment to the Veteran as a result of any VCAA deficiency in view of the fact that the full benefit sought by the Veteran is being granted by this decision of the Board.  See generally 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Seri v. Nicholson, 21 Vet. App. 441, 447 (2007) (the grant of a claim of service connection constitutes an award of full benefits sought on an appeal of the denial of a service connection claim).


ORDER

New and material evidence has been received to reopen the issue of entitlement to service connection for right hip disability.  To that extent, the appeal is granted, subject to the directions set forth in the following Remand section of this decision.

Service connection is warranted for residuals of stroke as secondary to cardiomyopathy with vasospastic (prinzmetals) angina.  To that extent, the appeal is granted. 


REMAND

At the Board hearing , the Veteran testified that he received continuous treatment for the disabilities on appeal from Mountain Home Air Force Base since his retirement from service in 1996.  However, while some records from this facility have been associated with the claims, it does not appear that records dating back to 1996 have been requested.  As these records are pertinent to the issues on appeal, this case must be returned to the RO in order to attempt to obtain this records.  

Moreover, the Veteran has also asserted that he has received treatment at the VA.  However, it does not appear that all of these records have been associated with the claims file.  The claims file only includes records from September 2004 to September 2007.  As VA medical records are constructively of record and must be obtained, the RO should obtain VA treatment records from 1996 to September 2004 and from September 2007 to the present.  See 38 C.F.R. § 3.159; Bell v. Derwinski, 2 Vet. App. 611 (1992).   

The present appeal also involves the issue of entitlement to service connection for an acquired psychiatric disability, to include PTSD.  The Veteran has been afforded VA examinations in August 2007 and April 2009.  However, the August 2007 examiner indicated that it was not possible to offer an opinion on direct causation without resorting to mere speculation.  Further, the April 2009 VA examiner indicated that he could not determine whether the Veteran had PTSD without resorting to mere speculation.  As the examiners failed to provide sufficient reasons as to why they were unable to provide an etiological opinion, these examinations are insufficient for appellate review.  See Jones v. Shinseki, No. 07-3060 (U.S. Vet. App. Mar. 25, 2010).  Moreover, neither opinion addressed a July 2008 letter from an Air Force medical doctor who indicated that he treated the Veteran for depression in 1992.  Accordingly, the Board finds that the Veteran should be afforded another VA examination with a new examiner to determine the etiology of any currently manifested psychiatric disability.  

Further, with respect to the issue pertaining to an increased rating for cardiomyopathy, in an April 2009 statement and at the Board hearing, the Veteran indicated that the severity of his heart disability had increased since the last March 2009 VA examination.  While a new examination is not required simply because of the time which has passed since the last examination, VA's General Counsel has indicated that a new examination is appropriate when there is evidence of an increase in severity since the last examination.  VAOPGCPREC 11-95 (1995).  Thus, based on the Veteran's hearing testimony, the Board finds that a new VA examination is necessary to determine the extent of the Veteran's service-connected heart disability.  

With respect to the Veteran's heart disability, after the issuance of the statement of the case, additional opinions were associated with the claims file pertaining to the Veteran's stroke.  However, these opinions also addressed the severity of the Veteran's service-connected heart disability.  However, the RO did not address this issue in a subsequent supplemental statement of the case with respect to this issue.   The appellate scheme set forth in 38 U.S.C.A. § 7104(a) (West 2002) contemplates that all evidence will first be reviewed at the RO so as not to deprive the claimant of an opportunity to prevail with his claim at that level.  See generally Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  When the agency of original jurisdiction receives evidence relevant to a claim properly before it that is not duplicative of evidence already discussed in the statement of the case or a supplemental statement of the case, it must prepare a supplemental statement of the case reviewing that evidence.  38 C.F.R. 
§ 19.31(b)(1).  Further, when evidence is received prior to the transfer of a case to the Board a supplemental statement of the case must be furnished to the veteran, and his or her representative, if any, as provided in 38 C.F.R. § 19.31 unless the additional evidence is duplicative or not relevant to the issue on appeal.  38 C.F.R. 
§ 19.37(a).  There is no legal authority for a claimant to waive, or the RO to suspend, this requirement.  38 C.F.R. § 20.1304(c).   

Accordingly, the case is REMANDED for the following actions:

1.  The RO should request all treatment records from 1996 to the present from Mountain Home Air Force Base.  If these records are unavailable, it should be clearly documented in the claims file.  

2.  The RO should obtain VA treatment records from 1996 to September 2004 and from September 2007 to the present.  

3.  The Veteran should be scheduled for a comprehensive VA psychiatric examination with a different VA examiner.  The claims folder is to be made available to the examiner for review in connection with the examination.  All psychiatric diagnoses should be clearly reported.  If a diagnosis of PTSD is made, the examiner should clearly indicate whether or not the Veteran's PTSD is related to his in-service stressors as a chaplain as documented in the claims file.  Further, with respect to any other diagnosed psychiatric disabilities, after examining the Veteran and reviewing the claims file, the examiner should specifically express an opinion as to the date of onset and etiology of any current chronic acquired psychiatric disability.  

Specifically, the examiner should address the nature of any current acquired psychiatric disability and offer an opinion as to whether it is at least as likely as not (a 50 percent or more probability) that any such current acquired psychiatric disability is causally related to service.  In forming their opinion, the examiner should specifically address the July 2008 private opinion showing treatment for depression in 1992.    

A detailed rational for all opinions expressed should be provided.

4.  The Veteran should be scheduled for an appropriate VA examination to ascertain the current severity of his cardiomyopathy with vasospastic (prinzmetals) angina.  The claims file must be reviewed in conjunction with the examination.  Any medically indicated special tests should be accomplished, and all special tests and clinical findings should be clearly reported.  

5.  In the interest of avoiding future remand, the RO should then review the examination reports to ensure that the above questions have been clearly answered and a rationale furnished for all opinions.  If not, appropriate action should be taken to remedy any such deficiencies in the examination reports. 

6.  Thereafter, the issues on appeal should be readjudicated.  If the benefits sought on appeal are not granted, the Veteran and his representative should be provided with a supplemental statement of the case and afforded the appropriate opportunity to respond thereto.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


